
	
		I
		112th CONGRESS
		1st Session
		H. R. 2298
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Reyes (for
			 himself, Mr. Gene Green of Texas,
			 Mr. Filner,
			 Mr. Cuellar,
			 Mr. Grijalva, and
			 Mr. Hinojosa) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish grant programs to improve the health of
		  border area residents and for all hazards preparedness in the border area
		  including bioterrorism and infectious disease, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Health Security Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The United
			 States-Mexico border is an interdependent and dynamic region of 14,538,209
			 people with significant and unique public health challenges.
			(2)These challenges
			 include low rates of health insurance coverage, poor access to health care
			 services, and high rates of dangerous diseases, such as tuberculosis, diabetes,
			 and obesity.
			(3)As the 2009 novel
			 influenza A (H1N1) outbreak illustrates, diseases do not respect international
			 boundaries, therefore, a strong public health effort at and along the United
			 States-Mexico border is crucial to not only protect and improve the health of
			 Americans but also to help secure the United States against biosecurity
			 threats.
			(4)For 11 years, the
			 United States-Mexico Border Health Commission has served as a crucial
			 bi-national institution to address these unique and truly cross-border health
			 issues.
			(5)Two initiatives
			 resulting from the United States-Mexico Border Health Commission’s work speak
			 to the importance of an infrastructure that facilitates cross border
			 communication at the ground level. First, the Early Warning Infectious Disease
			 Surveillance (EWIDS), started in 2004, surveys infectious diseases passing
			 among border States allowing for early detection and intervention. Second, the
			 Ventanillas de Salud program, allows Mexican consulates, in collaboration with
			 United States nonprofit health organizations, to provide information and
			 education to Mexican citizens living and working in the United States through a
			 combination of Mexican state funds and private grants. This program reaches an
			 estimated 1,500,000 people in the United States.
			(6)As the United
			 States-Mexico Border Health Commission enters its second decade, and as these
			 issues grow in number and complexity, the Commission requires additional
			 resources and modifications which will allow it to provide stronger leadership
			 to optimize health and quality of life along the United States-Mexico
			 border.
			3.United States-Mexico
			 Border Health Commission Act amendmentsThe United States-Mexico Border Health
			 Commission Act (22 U.S.C. 290n et seq.) is amended—
			(1)in section
			 3—
				(A)in paragraph (1),
			 by striking and at the end;
				(B)in paragraph (2),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(3)to serve as an
				independent and objective body to both recommend and implement initiatives that
				solve border health
				issues
						;
				(2)in section
			 5—
				(A)in subsection (b),
			 by striking should be the leader and inserting shall be
			 the Chair; and
				(B)by adding at the
			 end the following:
					
						(d)Providing advice
				and recommendations to CongressA member of the Commission may at any time
				provide advice or recommendations to Congress concerning issues that are
				considered by the Commission. Such advice or recommendations may be provided
				whether or not a request for such is made by a member of Congress and
				regardless of whether the member or individual is authorized to provide such
				advice or recommendations by the Commission or any other Federal
				official.
						;
				(3)by redesignating
			 section 8 as section 13;
			(4)by striking section 7 and inserting the
			 following:
				
					7.Border health
				grants
						(a)Eligible entity
				definedIn this section, the
				term eligible entity means a State, public institution of higher
				education, local government, Indian tribe, tribal organization, urban Indian
				organization, nonprofit health organization, trauma center, or community health
				center receiving assistance under section 330 of the
				Public Health Service Act (42 U.S.C.
				254b), that is located in the United States-Mexico Border Area.
						(b)AuthorizationFrom
				amounts appropriated under section 12, the Secretary of Health and Human
				Services, acting through the members of the Commission, shall award grants to
				eligible entities to address priorities and recommendations outlined by the
				strategic plan under section 9(a) and operational work plan under section 9(b)
				to improve the health of individuals residing in the United States-Mexico
				Border Area.
						(c)ApplicationAn eligible entity that desires a grant
				under subsection (b) shall submit an application to the Secretary of Health and
				Human Services at such time, in such manner, and containing such information as
				the Secretary may require.
						(d)Use of
				fundsAn eligible entity that
				receives a grant under subsection (b) shall use the grant funds for—
							(1)programs relating to—
								(A)maternal and child health;
								(B)primary care and preventative
				health;
								(C)infectious disease
				testing and monitoring;
								(D)public health and public health
				infrastructure;
								(E)health promotion;
								(F)oral health;
								(G)behavioral and mental health;
								(H)substance abuse;
								(I)health conditions that have a high
				prevalence in the United States-Mexico Border Area;
								(J)medical and health services
				research;
								(K)workforce training and development;
								(L)community health workers or
				promotoras;
								(M)health care infrastructure problems in the
				United States-Mexico Border Area (including planning and construction
				grants);
								(N)health disparities in the United
				States-Mexico Border Area;
								(O)environmental health;
								(P)health education;
								(Q)outreach and enrollment services with
				respect to Federal programs (including programs authorized under titles XIX and
				XXI of the Social Security Act (42
				U.S.C. 1396 and 1397aa));
								(R)trauma care;
								(S)health research
				with an emphasis on infectious disease;
								(T)epidemiology and
				health research;
								(U)cross-border
				health surveillance coordinated with Mexican Health Authorities;
								(V)obesity,
				particularly childhood obesity;
								(W)crisis
				communication, domestic violence, substance abuse, health literacy, and cancer;
				or
								(X)community-based
				participatory research on border health issues, as defined by the Secretary of
				Health and Human Services; or
								(2)other programs determined appropriate by
				the Secretary of Health and Human Services.
							(e)Supplement, not
				supplantAmounts provided to
				an eligible entity awarded a grant under subsection (b) shall be used to
				supplement and not supplant other funds available to the eligible entity to
				carry out the activities described in subsection (d).
						8.Grants for Early
				Warning Infectious Disease Surveillance (EWIDS) projects in the border
				area
						(a)Eligible entity
				definedIn this section, the
				term eligible entity means a State, local government, Indian
				tribe, tribal organization, urban Indian organization, trauma center, regional
				trauma center coordinating entity, or public health entity, that is located in
				the United States-Mexico Border Area.
						(b)AuthorizationFrom amounts appropriated under section 12,
				the Secretary of Health and Human Services shall award grants under the Early
				Warning Infectious Disease Surveillance (EWIDS) project to eligible entities
				for infectious disease surveillance activities in the United States-Mexico
				Border Area.
						(c)ApplicationAn eligible entity that desires a grant
				under this section shall submit an application to the Secretary of Health and
				Human Services at such time, in such manner, and containing such information as
				the Secretary may require.
						(d)Uses of
				fundsAn eligible entity that
				receives a grant under subsection (b) shall use the grant funds to, in
				coordination with State and local all hazards programs, as specified by the
				Secretary of Health and Human Services—
							(1)develop and implement infectious disease
				surveillance plans and readiness assessments and purchase items necessary for
				such plans;
							(2)coordinate infectious disease surveillance
				planning in the region with appropriate United States-based agencies and
				organizations as well as appropriate authorities in Mexico or Canada;
							(3)improve infrastructure, including surge
				capacity, syndromic surveillance, laboratory capacity, and
				isolation/decontamination capacity;
							(4)create a health alert network, including
				risk communication and information dissemination;
							(5)educate and train clinicians,
				epidemiologists, laboratories, and emergency personnel;
							(6)implement
				electronic data systems to coordinate the triage, transportation, and treatment
				of multi-casualty incident victims;
							(7)provide infectious
				disease testing in the United States-Mexico Border Area; and
							(8)carry out such other activities identified
				by the Secretary of Health and Human Services, the United States-Mexico Border
				Health Commission, State and local public health offices, and border health
				offices at the United States-Mexico or United States-Canada borders.
							9.Plans, reports,
				audits, and by-laws
						(a)Strategic
				plan
							(1)In
				generalNot later than 5 years after the date of enactment of
				this section, and every 5 years thereafter, the Commission (including the
				participation of members of both the United States and Mexican sections) shall
				prepare a binational strategic plan to guide the operations of the Commission
				and submit such plan to the Secretary and Congress (and the Mexican
				legislature).
							(2)RequirementsThe
				binational strategic plan under paragraph (1) shall include—
								(A)health-related
				priority areas determined most important by the full membership of the
				Commission;
								(B)recommendations
				for goals, objectives, strategies and actions designed to address such priority
				areas; and
								(C)a proposed
				evaluation framework with output and outcome indicators appropriate to gauge
				progress toward meeting the objectives and priorities of the Commission.
								(b)Work
				planNot later than January 1, 2012, and every other January 1
				thereafter, the Commission shall develop and approve an operational work plan
				and budget based on the strategic plan under subsection (a). At the end of each
				such work plan cycle, the Government Accountability Office shall conduct an
				evaluation of the activities conducted by the Commission based on output and
				outcome indicators included in the strategic plan. The evaluation shall include
				a request for written evaluations from the commissioners about barriers and
				facilitators to executing successfully the Commission work plan.
						(c)Biannual reportingThe Commission shall issue a biannual
				report to the Secretary of Health and Human Services which provides independent
				policy recommendations related to border health issues. Not later than 3 months
				following receipt of each such biannual report, the Secretary shall provide the
				report and any studies or other material produced independently by the
				Commission to Congress.
						(d)AuditsThe
				Secretary of Health and Human Services shall annually prepare an audited
				financial report to account for all appropriated assets expended by the
				Commission to address both the strategic and operational work plans for the
				year involved.
						(e)By-LawsNot
				less than 6 months after the date of enactment of this section, the Commission
				shall develop and approve bylaws to provide fully for compliance with the
				requirements of this section.
						(f)Transmittal to
				congressThe Commission shall submit copies of the work plan and
				by-laws to Congress. The Government Accountability Office shall submit a copy
				of the evaluation to Congress.
						10.Binational health
				infrastructure and health insurance
						(a)In
				generalThe Secretary of
				Health and Human Services shall enter into a contract with the Institute of
				Medicine for the conduct of a study concerning binational health
				infrastructure, with respect to the United States and Mexico and with respect
				to the United States and Canada (including trauma and emergency care) and
				health insurance efforts. In conducting such study, the Institute shall solicit
				input from border health experts, as specified by the Secretary of Health and
				Human Services, and health insurance issuers.
						(b)ReportNot later than 1 year after the date on
				which the Secretary enters into the contract under subsection (a), the
				Institute of Medicine shall submit to the Secretary and the appropriate
				committees of Congress a report concerning the study conducted under such
				contract. Such report shall include the recommendations of the Institute on
				ways to establish, expand, or improve binational health infrastructure and
				health insurance efforts.
						11.Coordination
						(a)In
				generalTo the extent
				practicable and appropriate, plans, systems, and activities to be funded (or
				supported) under this Act for all hazard preparedness, as defined by the
				Secretary of Health and Human Services, and general areas of health of
				individuals residing in the United States-Mexico Border area, should be
				coordinated with Federal, State, and local authorities in Mexico and the United
				States.
						(b)Coordination of
				health services and surveillanceThe Secretary of Health and Human Services
				may coordinate with the Secretary of Homeland Security in establishing a health
				alert system that—
							(1)alerts clinicians and public health
				officials of emerging disease clusters and syndromes along the United
				States-Mexico Border Area; and
							(2)is alerted to signs of health threats,
				disasters of mass scale, or bioterrorism along the United States-Mexico Border
				Area.
							12.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this Act $31,000,000 for fiscal year
				2012 and each succeeding fiscal year. Of the amount appropriated for each
				fiscal year, at least $1,000,000 shall be made available to fund operationally
				feasible functions and activities with respect to Mexico. The remaining funds
				shall be allocated for the administration of United States activities under
				this Act, border health activities under cooperative agreements with the border
				health offices of the States of California, Arizona, New Mexico, and Texas, the
				border health and EWIDS grant programs under sections 7 and 8, respectively,
				and the Institute of Medicine and Government Accountability Office reports
				under this Act.
					;
				and
			(5)in section 13 (as
			 so redesignated)—
				(A)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
				(B)by inserting after
			 paragraph (2), the following:
					
						(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement
				Act (25 U.S.C.
				1603).
						.
				
